Exhibit 10.1


AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT
THIS AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 2, 2017 is entered into by and among, on the one hand, the several banks
and other financial institutions and lenders from time to time party hereto
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a “Lender” and, collectively,
as the “Lenders”), and CITY NATIONAL BANK, a national banking association, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and, on the other hand, ACRC
LENDER LLC, a Delaware limited liability company (the “Borrower”), and in light
of the following:
W I T N E S S E T H
WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of March 12, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Credit Agreement; and
WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to make certain amendments to the Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All initially capitalized terms used herein and not otherwise
defined herein (including the preamble and recitals hereof) shall have the
meanings ascribed thereto in the Credit Agreement.
2.Amendments to the Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended and modified by
adding or amending and restating in their entirety, as the case may be, the
following definitions in the appropriate alphabetical order:
““Borrowing Base” means, as of any date, (a) if on such date there are three (or
such lesser number as otherwise agreed to by Agent) or more Pledged Investments,
66.67% of the Fair Market Value of the then extant Pledged Investments, or (b)
if on such date there are less than three (or such lesser number as otherwise
agreed to by Agent) Pledged Investments, $0; provided, that (i) so long as (v)
the securities issued by FL3 LLC and FL3 Ltd that are held by FL3 Holder
constitute Performing Obligations, (w) 100% of the Stock issued by FL3 Holder
constitutes a Pledged Investment, (x) FL3 Holder holds 100% of the Stock issued
by each of FL3 LLC and FL3 Ltd, (y) no Lien (other than Permitted Liens on the
Assets of any Subsidiary of Borrower or Liens securing Debt evidenced by, or
Liens permitted under, the FL3 Indenture) exists with respect to any of the
Assets of any FL3 Entity, whether then owned or thereafter acquired by such FL3
Entity, or any income or profits therefrom, and (z) no FL3 Entity has any Debt
outstanding other than Debt evidenced by or permitted under the FL3 Indenture,
and (ii) subject to Agent’s and the Lenders’ approval, the Borrowing Base shall
be (1) if the Fair Market Value of the Stock issued by FL3 Holder and held by
Borrower is greater than or equal to $70,000,000, $50,000,000, or (2) if the
Fair Market Value of the Stock issued by FL3 Holder and held by Borrower is less
than $70,000,000, 66.67% of the Fair Market Value of


1



--------------------------------------------------------------------------------





the then extant Pledged Investments (including the Stock of FL3 Holder). For the
avoidance of doubt, the Fair Market Value of the Stock issued by FL3 Holder and
held by Borrower shall equal the Fair Market Value of the securities issued by
FL3 LLC, FL3 Ltd or any other Subsidiary of FL3 Holder, that are held by FL3
Holder.”
““FL3 Entity” means any of FL3 Holder, FL3 LLC or FL3 Ltd.”
““FL3 Holder” means ACRC 2017-FL3 Holder LLC, a Delaware limited liability
company.”
““FL3 Indenture” means that certain Indenture, dated on or about March 2, 2017,
among FL3 Ltd, as issuer, FL3 LLC, as co-issuer, Wells Fargo Bank, National
Association, as advance agent and note administrator, and Wilmington Trust,
National Association, as trustee, as amended, restated, supplemented or
otherwise modified from time to time.”
““FL3 LLC” means ACRE Commercial Mortgage 2017-FL3 LLC, a Delaware limited
liability company.”
““FL3 Ltd” means ACRE Commercial Mortgage 2017-FL3 Ltd., a Cayman Limited
Liability Company.”
““Maturity Date” means (a) the Extended Maturity Date if the One Year Extension
Option is available to, and exercised, by Borrower in accordance with the terms
and conditions of Section 3.3, (b) the Second Extended Maturity Date if the
Second Year Extension Option is available to, and exercised, by Borrower in
accordance with the terms and conditions of Section 3.3 and (c) at all other
times, the Initial Maturity Date.
““Second Extended Maturity Date” has the meaning set forth in Section 3.3.”
““Second One Year Extension Option” has the meaning set forth in Section 3.3.”
(b)    Section 1.1 of the Credit Agreement is hereby amended and modified by
deleting the definitions “FL2 Entity”, “FL2 Holder”, “FL2 Indenture”, “FL2 LLC”
and “FL2 Ltd”.
(c)    Section 3.3 of the Credit Agreement is hereby amended and modified by
amending and restating Section 3.3 as follows:
“3.3        Maturity Date. This Agreement shall continue in full force and
effect for a term ending on the earlier of (the “Initial Maturity Date”): (a)
March 11, 2018, and (b) such earlier date on which the Loans shall become due
and payable in accordance with the terms of this Agreement and the other Loan
Documents; provided, however, that to the extent no Event of Default or
Unmatured Event of Default has occurred and is continuing at any time on or
after December 31, 2017, Borrower shall have the option at any time prior to the
Initial Maturity Date (the “One Year Extension Option”) to extend the term of
this Agreement for a one (1) year period beyond the Initial Maturity Date (the
“Extended Maturity Date”) to March 10, 2019, so long as Borrower (i) pays any
and all fees that are required to be paid in connection therewith pursuant to
the terms of the Fee Letter, and (ii) provides written notice to Agent of the
exercise by Borrower of the One Year Extension Option; provided further that in
the case that Borrower exercises the One Year Extension Option in accordance
with the terms of this Section 3.3, and to the extent no Event of Default or
Unmatured Event of Default has occurred and is continuing at any time on or
after December 31, 2018, Borrower shall have the option at any time prior to the
Extended Maturity Date (the “Second One Year Extension Option”) to extend the
term of this Agreement


2



--------------------------------------------------------------------------------





for a one (1) year period beyond the First Extended Maturity Date (the “Second
Extended Maturity Date”) to March 10, 2020, so long as Borrower (i) pays any and
all fees that are required to be paid in connection therewith pursuant to the
terms of the Fee Letter, and (ii) provides written notice to Agent of the
exercise by Borrower of the Second One Year Extension Option.”
(d)    Section 5.2 of the Credit Agreement is hereby amended and modified by
amending and restating clause (a) appearing therein as follows:
“(a)    Within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of Borrower, within 75 days of the end of the fourth fiscal
quarter of each fiscal year of Borrower, and within 5 Business Days of (i) any
determination by Borrower of any impairment charge or other reduction in the
Fair Market Value of any Pledged Investment that is determined prior to the end
of any fiscal quarter or (ii) the end of each fiscal month so long as the Stock
of FL3 Holder constitutes a Pledged Investment, a Pledged Investments
Certificate which shall include, among other things, a reasonably detailed
calculation of the Fair Market Value of the Pledged Investments; provided, that
Agent and Lenders hereby agree and acknowledge that Borrowers may (i) so long as
FL3 Holder constitutes a Pledged Investment, add new Investments as Pledged
Investments or replace or remove existing Pledged Investments, or (ii) if FL3
Holder does not constitute a Pledged Investment, add new Investments as Pledged
Investments or replace existing Pledged Investments so long as no less than
three (or such lesser number as otherwise agreed to by Agent) Investments
constitute Pledged Investments, in each case, by identifying such new
Investments as Pledged Investments for purposes of Schedule B-1 in any Pledged
Investments Certificate (which such Investments, subject to the conditions set
forth below, will thereafter be deemed to be Pledged Investments on Schedule
B-1), so long as (1) such new Investments (A) are subject to a valid and
perfected first priority Agent’s Lien, (B) are owned by Borrower free and clear
of all other Liens (other than Liens in favor of Agent) and (C) constitute
Performing Obligations and (2) Borrower delivers to Agent an updated Pledged
Investments Certificate which includes all Pledged Investments, including new
Investments to be included. Upon receipt by Agent of such updated Pledged
Investments Certificate delivered pursuant to Section 5.2, the Investments
identified therein as a Pledged Investment shall thereafter constitute Pledged
Investments for all purposes hereunder and any existing Pledged Investment
identified in such Pledged Investments Certificate to be released shall be
deemed automatically released from the Agent’s Lien under the Loan Documents and
shall no longer constitute Pledged Investments hereunder.”
3.Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of the Amendment
(such date being the “Fifth Amendment Effective Date”):
(a)    Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.
(b)    Agent shall have received the reaffirmation and consent of Guarantor
attached hereto as Exhibit A, duly executed and delivered by an authorized
officer of Guarantor.
(c)    After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).
(d)    No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions


3



--------------------------------------------------------------------------------





contemplated herein shall be pending or, to Borrower’s knowledge, overtly
threatened that could reasonably be expected to have: (i) a material adverse
effect on Borrower’s ability to repay the Loans or (ii) a Material Adverse
Effect on Borrower.
(e)    After giving effect to this Amendment, no Event of Default or Unmatured
Event of Default shall have occurred and be continuing or shall result from the
consummation of the transactions contemplated herein.
(f)    Agent shall have received, in immediately available funds, the Fifth
Amendment Fee referred to in Section 7 hereof.
(g)    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.
4.Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders as follows:
(a)It a duly organized and validly existing limited liability company in good
standing under the law of the State of Delaware and is duly qualified to conduct
business in all jurisdictions where its failure to do so could reasonably be
expected to have a Material Adverse Effect on Borrower.
(b)It has all requisite limited liability company power to execute and deliver
this Amendment and the other Loan Documents to which it is a party, and to
borrow the sums provided for in the Credit Agreement. Borrower has all
governmental licenses, authorizations, consents, and approvals necessary to own
and operate its Assets and to carry on its businesses as now conducted and as
proposed to be conducted, other than licenses, authorizations, consents, and
approvals that are not currently required or the failure to obtain which could
not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole. The execution, delivery, and performance of this
Amendment and the other Loan Documents to which it is a party have been duly
authorized by Borrower and all necessary limited liability company action in
respect thereof has been taken, and the execution, delivery, and performance
thereof do not require any consent or approval of any other Person that has not
been obtained (except for such consents or approvals as could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole).
(c)The execution, delivery, and performance by Borrower of this Amendment and
the other Loan Documents to which it is a party, do not and will not: (i)
violate (A) any provision of any federal (including the Exchange Act), state, or
local law, rule, or regulation (including Regulations T, U, and X of the Federal
Reserve Board) binding on any Loan Party, (B) any order of any domestic
Governmental Authority, court, arbitration board, or tribunal binding on any
Loan Party, or (C) the Governing Documents of any Loan Party, or (ii) contravene
any provisions of, result in a breach of, constitute (with the giving of notice
or the lapse of time) a default under, or result in the creation of any Lien
(other than a Permitted Lien) upon any of the Assets of any Loan Party pursuant
to, any Contractual Obligation of any Loan Party, or (iii) require termination
of any Contractual Obligation of any Loan Party, or (iv) constitute a tortious
interference with any Contractual Obligation of any Loan Party, in each case,
except as could not reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole.
(d)Other than such as may have previously been obtained, filed, or given, as
applicable, no consent, license, permit, approval, or authorization of,
exemption by, notice to, report to or registration, filing, or declaration with,
any Governmental Authority is required in connection with the execution,
delivery,


4



--------------------------------------------------------------------------------





and performance by the Loan Parties of this Amendment or the Loan Documents to
which they are a party, in each case, except as could not reasonably be expected
to have a Material Adverse Effect on the Loan Parties, taken as a whole.
(e)This Amendment and the other Loan Documents to which Borrower is a party,
when executed and delivered by Borrower, will constitute the legal, valid, and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms except as the enforceability hereof or thereof may be affected by:
(i) bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and (ii) equitable
principles of general applicability (whether considered in a proceeding in
equity or law).
(f)No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall be
pending or, to Borrower’s knowledge, overtly threatened that could reasonably be
expected to have: (i) a material adverse effect on Borrower’s ability to repay
the Loans or (ii) a Material Adverse Effect on Borrower.
(g)No Event of Default or Unmatured Event of Default has occurred and is
continuing as of the date of the effectiveness of this Amendment.
(h)No event or development has occurred as of the date of the effectiveness of
this Amendment which could reasonably be expected to result in a Material
Adverse Effect with respect to any Loan Party.
(i)The representations and warranties set forth in this Amendment, in the Credit
Agreement, as amended by this Amendment and after giving effect to this
Amendment, and the other Loan Documents to which Borrower is a party are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
(j)This Amendment has been entered into without force or duress, of the free
will of Borrower, and the decision of Borrower to enter into this Amendment is a
fully informed decision and Borrower is aware of all legal and other
ramifications of each such decision.
(k)It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
5.GOVERNING LAW; JURISDICTION AND VENUE; WAIVER OF TRIAL BY JURY. THIS AMENDMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW, JURISDICTION AND
VENUE, AND WAIVER OF TRIAL BY JURY SET FORTH IN SECTIONS 11.6 – 11.8 OF THE
CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
6.Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of


5



--------------------------------------------------------------------------------





transmission shall be equally effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
7.Amendment Fee.    Pursuant to the Second Amended and Restated Fee Letter, on
or before the Fifth Amendment Effective Date, Borrower shall pay to Agent the
Fifth Amendment Fee (as such term is defined in the Fee Letter) in immediately
available funds, which Fifth Amendment Fee shall be fully earned and
non-refundable on the Fifth Amendment Effective Date.
8.Effect on Loan Documents.
(a)    The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Agent or any Lender under the Credit Agreement or any other Loan
Document. Except for the amendments to the Credit Agreement expressly set forth
herein, the Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect. The modifications set forth herein are limited to
the specifics hereof (including facts or occurrences on which the same are
based), shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall neither excuse any future
non-compliance with the Loan Documents nor operate as a waiver of any Event of
Default or Unmatured Event of Default, shall not operate as a consent to any
waiver, consent or further amendment or other matter under the Loan Documents,
and shall not be construed as an indication that any future waiver or amendment
of covenants or any other provision of the Credit Agreement will be agreed to,
it being understood that the granting or denying of any waiver or amendment
which may hereafter be requested by Borrower remains in the sole and absolute
discretion of Agent and the Lenders. To the extent that any terms or provisions
of this Amendment conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment shall control.
(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.
(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
(d)    This Amendment is a Loan Document.
(e)    The rules of construction set forth in Section 1.2 of the Credit
Agreement are incorporated herein by this reference, mutatis mutandis.
9.Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous


6



--------------------------------------------------------------------------------





amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
10.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
11.Reaffirmation of Obligations. Borrower hereby reaffirms its obligations under
each Loan Document to which it is a party. Borrower hereby further ratifies and
reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreement or any other Loan Document to Agent, on behalf and for the benefit of
each member of the Lender Group, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
collateral for such obligations from and after the date hereof. Borrower hereby
further does grant to Agent, a security interest in the Collateral (as defined
in the Security Agreement) in order to secure all of its present and future
Obligations.
12.Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement and the Loan Documents to
which it is a party effective as of the date hereof and as amended hereby.
13.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[signature pages follow]




7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.


ACRC LENDER LLC,
a Delaware limited liability company, as Borrower




By: /s/ John B. Jardine                
Name: John B. Jardine
Title: President and Co-Chief Executive Officer






[SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------







CITY NATIONAL BANK,
a national banking association,
as Agent and as a Lender



By: /s/ Brandon L. Feitelson            
Name: Brandon L. Feitelson, C.F.A.
Title: Senior Vice President








[SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






Exhibit A
REAFFIRMATION AND CONSENT
Reference is hereby made to that certain AMENDMENT NUMBER FIVE TO CREDIT
AGREEMENT, dated as of March 2, 2017 (the “Amendment”), by and among on the one
hand, the lenders from time to time party thereto (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”) and CITY
NATIONAL BANK, a national banking association, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and, on the other hand, ACRC
LENDER LLC, a Delaware limited liability company (“Borrower”). All capitalized
terms used herein but not otherwise defined herein shall have the meanings
ascribed to them in that certain Credit Agreement dated as of March 12, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrower, Agent, and Lenders. The undersigned
Guarantor hereby (a) represents and warrants to Agent that the execution,
delivery, and performance of this Reaffirmation and Consent have been duly
authorized by Guarantor and all necessary corporate action in respect thereof
has been taken, and the execution, delivery, and performance of this
Reaffirmation and Consent does not require any consent or approval of any other
Person that has not been obtained (except for such consents or approvals as
could not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole); (b) consents to the amendment of the Credit
Agreement as set forth in the Amendment; (c) acknowledges and reaffirms its
obligations owing to the Agent and the Lenders under any Loan Documents to which
it is a party; (d) restates, ratifies and reaffirms each and every term and
condition set forth in the Credit Agreement and other Loan Documents to which it
is a party effective as of the date of the Amendment; (e) confirms that all Debt
of the Guarantor evidenced by the Loan Documents to which it is a party is
unconditionally owing by it to Agent and the Lenders, without offset, defense,
withholding, counterclaim or deduction of any kind, nature or description
whatsoever; and (f) agrees that each of the Loan Documents to which it is a
party is and shall remain in full force and effect.
Although the undersigned has been informed of the matters set forth herein and
has acknowledged and agreed to same, the undersigned understands that neither
Agent nor any Lender has any obligation to inform it of such matters in the
future or to seek its acknowledgment or agreement to future amendments, and
nothing herein shall create such a duty.
Delivery of an executed counterpart of this Reaffirmation and Consent by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Reaffirmation
and Consent. Any party delivering an executed counterpart of this Reaffirmation
and Consent by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Reaffirmation and Consent
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.
The validity of this Reaffirmation and Consent, its construction, interpretation
and enforcement, and the rights of the parties hereunder, shall be determined
under, governed by, and construed in accordance with the law of the State of New
York.
[signature pages follow]






1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Reaffirmation and Consent to
be executed as of the date of the Amendment.
                            
ARES COMMERCIAL REAL ESTATE CORPORATION, 
a Maryland corporation




By                                                                 
Name:
Title:
 
 

















[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER FIVE TO CREDIT
AGREEMENT]

